Exhibit 10.55

 

LOGO [g1995719957_001.jpg]

 

December 9, 2003

 

Kevin F. McKee

Vice President, Production Services

Del Monte Foods

One Market @ The Landmark

P. O. Box 193575

San Francisco, CA 94119-3575

 

RE: Product Prices and Pricing Model*

 

Dear Kevin:

 

The purpose of this letter (this “Letter”) is to confirm in writing our mutual
understanding and agreement concerning the implementation of certain
modifications to the annual pricing adjustment methodology set forth in Section
4.4, titled Annual Adjustments to Product Prices and Pricing Model, of the
Supply Agreement dated August 13, 2000 (the “Supply Agreement”) as well as
certain related sections of the “FY01 Calculation and Implementation Statement”
dated January 17, 2001 (the “FY01 Implementation Statement”). Except as
specifically set forth herein, this Letter does not change any of the underlying
basic principles within the Supply Agreement and is intended only to assist the
Parties in their annual price negotiations by simplifying and standardizing some
elements of the relevant calculations. Capitalized terms used herein and not
otherwise defined in this Letter shall have the meaning assigned to such term in
the Supply Agreement. This Letter, except for the expressed intentions,
clarifications and implementations set forth herein, shall have no effect on any
other provisions of the Supply Agreement.

 

1. Background. In connection with our on-going discussions concerning Product
Prices, we agreed to simplify certain aspects of the annual adjustment to
Product Prices as called for under Section 4.4 of the Supply Agreement in order
to minimize the administrative time and efforts required by the current method
of annually adjusting Product Pricing. Starting with the calculation of FY04
Product Prices and for the balance of the life of the Supply Agreement, it is
agreed that we will calculate the annual adjustment to Product pricing as
described in the following sections.

 

2. Annual Changes to Product Prices. Section 4.4 of the Supply Agreement
generally describes the process of modifying Product Prices at the end of each
Fiscal Year.

--------------------------------------------------------------------------------

* Portions of the material in this Exhibit have been redacted pursuant to a
request for confidential treatment, and the redacted material has been filed
separately with the Securities and Exchange Commission (the “Commission”). A
series of asterisks have been placed in the precise places in this Agreement
where information has been redacted, and the asterisks are keyed to a legend
which states that the material has been omitted pursuant to a request for
confidential treatment.

 

Impress USA, Inc.

Carnegie Office Park…600 North Bell Avenue…Building One…Suite 200…Carnegie, Pennsylvania 15106…USA

Telephone 1.412.429.5290, Facsimile 1.412.429.5296



--------------------------------------------------------------------------------

Mr. Kevin F. McKee

Del Monte Foods

December 9, 2003

Page 2

 

Modification of Product Prices are made to the extent they reflect (i) changes
in cost factors (other than direct materials) that have occurred during the
previous Fiscal Year to the extent they are anticipated to be incurred by
Impress in manufacturing the Products during the following Fiscal Year
(“Carry-Over Costs”), and (ii) known and anticipated changes in the cost factors
(other than direct materials) to be incurred by Impress in manufacturing the
Products during the immediately following Fiscal Year (“Estimated Costs”).
Carry-Over Costs and Estimated Costs are hereinafter collectively referred to as
“Costs.” The calculation of the annual price adjustment has been subject to long
and often difficult negotiations over the term of the Supply Agreement,
particularly in light of the qualifications to the price adjustment methodology
set forth in Section 4.4(a). In order to simplify the annual price adjustment
process, we agree that for the remaining period of the Supply Agreement the
annual adjustment to Product Prices shall be calculated based upon the
percentage change in the Employment Cost Index (the “ECI”) (using one series
applicable to blue collar occupations and one series applicable to white collar
occupations, as set forth on Attachment A) and the Producer Price Index –
Commodities (Finished Goods) (as set forth on Attachment A) (the “PPI”), each as
published by the U.S. Department of Labor, Bureau of Labor Statistics
(collectively, the ECI and the PPI are hereinafter referred to as the
“Indexes”). The calculation for the adjustment of Product Prices shall occur at
the conclusion of each Fiscal Year under the Supply Agreement and shall
calculate the percentage change in the Indexes from the end of Quarter 1 of the
preceding Fiscal Year to the end of Quarter 1 of the immediately concluded
Fiscal Year, and shall be applied to prices for the immediately following Fiscal
Year. As an exception to this general rule, any modifications to the hourly
labor costs for the Samoa Impress facility shall be determined with reference to
the allowed wage increases published by the Samoa Wage Board (the “SWB Wage
Increases”). The adjustment to Product Prices at the conclusion of Fiscal Year
2003 (applicable to Product Prices for Fiscal Year 2004) is shown in Attachment
A.

 

Impress and Del Monte will meet within sixty (60) days of the execution of this
Letter to discuss and reach agreement on any Impress proposals as to the most
appropriate application of index averaging and index timing to use in the
administration of changes to Product Prices. The purpose of this activity is to
eliminate potential index volatility issues that appear when comparing discrete
points in time. Impress and Del Monte acknowledge that the volatility issue may
potentially impact either party positively or negatively, and the goal of
selecting an average would be to determine a more accurate way of capturing the
percentage change in certain average costs over the period of one year.

 

3. FY03/ 04 Transition. As further detailed in the calculations set forth on
Attachment B, we agree that for FY04 only, we will use the agreed upon amount
reflected in this attachment to represent the FY03 Carry-Over Costs and FY04
Estimated Costs, to arrive at a total Product Price increase to Del Monte for
FY04 of $***. Product Prices for FY04 will reflect these cost adjustments. While
the parties believe that this number is correct, representatives of each party
(Hugh Baxter and Phil Seymour) are reviewing the calculations used to arrive at
this number, and the final number, reflecting any necessary adjustments agreed
to by the parties, will be agreed to within fifteen (15) working days of the
execution of this Letter.

--------------------------------------------------------------------------------

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the
Commission.



--------------------------------------------------------------------------------

Mr. Kevin F. McKee

Del Monte Foods

December 9, 2003

Page 3

 

4. Depreciation. Starting in FY04, we agree that modifications to the
depreciation component of “Fixed Overhead Cost” as contemplated by Section
4.4(a) will be made based upon the annual percentage change in the PPI Index
referenced in section 2 above. Otherwise, the depreciation for any specific
project requested by Del Monte will be added to the Product Price for the
specific product involved. ROI calculations pursuant to Section 3.3 (a) shall
continue unchanged.

 

5. Fixed Overhead Allocation. The implementation of Sections 4.4 (c) and 4.4 (d)
is being simplified to achieve a reduction in administrative and management
negotiation efforts. With respect to the Fixed Overhead Cost, Shared Services
Cost and SG&A Cost (collectively “FOH”) referenced in Sections 4.4(c) and (d),
we agree to “freeze” the applicable dollar amounts and allocation percentages at
the FY03 levels, as detailed on Attachment C hereto. Thereafter, changes in
Fixed Overhead Cost, Shared Services Cost and SG&A Cost levels (from the
$28,026,903 base) will only occur to the extent there are increases (or
decreases) in the Indexes, the Baseline Volumes (for example as described in
Sections 4.10, 4.11 and 4.12 of the Supply Agreement), and any specific volume
increase requested by Del Monte. The implementation of the changes described
above will also terminate sections 7.5 and 7.6 of the FY01 Implementation
Statement regarding the special relief agreed for Terminal Island. These changes
will also terminate the previously agreed payments, scheduled to start in FY04,
by Impress to Del Monte for any new third-party coating business at Weirton, as
discussed in May 2002.

 

6. Profit Bank. Application of the impact of annual inflationary cost changes on
the “Profit Element to Impress” and on the “Profit Bank,” as directed in Section
4.4(b) of the Supply Agreement (reference also section 4.5(g) and (h) Annual
Profit Shortfall and the FY01 Implementation Statement section 2.2(a)(“profit
bank”)), will be made by taking the weighted average percentage change in the
conversion cost elements (Direct Labor Cost, Variable Overhead Cost, Fixed
Overhead Cost, and SG&A Cost) within the total applicable Product Costs
(calculated as indicated on Attachment B; the FY04 adjustment is 4.9%) and
applying that percentage change to the profit element component of Product
Prices and the then current Profit Bank number. See Attachment D for FY04
methodology and a statement of the baseline Profit Bank number.

 

7. Base Materials, Direct Materials and Freight. The annual cost change
mechanism for these items is not being changed in this Letter and is intended to
continue as directed in the Supply Agreement. Internal freight (product cost for
freight for Work-in-process products shipped between Impress facilities) will
change with the PPI index, external freight (freight to deliver product to a Del
Monte facility) will continue to be calculated based on actual costs.



--------------------------------------------------------------------------------

Mr. Kevin F. McKee

Del Monte Foods

December 9, 2003

Page 4

 

If the above accurately sets forth our mutual understanding, please sign both
copies in the space provided below and return one to us for our files.

 

We look forward to a most successful relationship with you.

 

By:

 

/s/ John G. Boyas

--------------------------------------------------------------------------------

    John G. Boyas     Vice President, Finance & Administration

Enc.:

  Attachment A     Attachment B     Attachment C     Attachment D

Agreed and Accepted:

DEL MONTE CORPORATION

By:

 

/s/ Wesley Smith

--------------------------------------------------------------------------------

Title:

  Chief Operating Officer

Date: 12/30/03